MEMORANDUM**
Consistent with United States v. Vonn, - U.S. -, 122 S.Ct. 1043, 1046, 152 L.Ed.2d 90 (2002), we have reviewed the record to assess Teobaldo Zevallos-Zu-*609maeta’s Rule 11 and Rule 32 challenges. We conclude that the plea was knowing and voluntary and in compliance with Rule 11. The plea agreement contained an explicit waiver of appeal, and the record reflects that Zevallos-Zumaeta was advised that he waived any right to appeal so long as his sentence was consistent with the plea agreement; thus, the Rule 32 challenge also lacks force. See United States v. DeSantiago-Martinez, 38 F.3d 394, 395-96 (9th Cir.1992) (dismissing appeal on Rule 11 and Rule 32 grounds because defendant knowingly and voluntarily waived his right to appeal).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.